Case 1:19-cv-25046-RNS Document 211-5 Entered on FLSD Docket 04/27/2020 Page 1 of 1



                                        ǤǤ
                                       
                                            

                                    IMPORTANT NOTICE
                                            FOR
                                Registered Courier Companies
                                       March 19, 2020


   Due to public health measures to limit the spread of COVID-19, all passport agencies are closed
   to the public, effectively immediately, until further notice.

   Registered courier companies will not be permitted to submit passport applications to a
   passport agency after March 19, 2020. Courier companies must pick-up completed passports
   no later than Friday, March 20. Completed passports that have not been picked up by this date
   will be mailed to the mailing address indicated on the passport application.

   For those courier companies that mail expedited DS-82 applications to our lockbox, please note
   that expedited service will not be available after March 19. Passport Services will honor the
   commitment of 2-3 weeks door-to-door for expedited service for those customers who applied on
   or before March 19.

   Life or Death Emergencies
   Passport agencies will continue to serve customers with a life or death emergency. Life or death
   emergencies are serious illnesses, injuries, or deaths within a customer’s immediate family that
   require them to travel outside the United States within 72 hours (3 business days).

   Immediate family consists of spouse, mother, father, sister, brother, grandparent(s), children,
   spouse's immediate family, aunts, and uncles.

   The customer must provide proof of the emergency such as a death certificate, statement from a
   mortuary, or signed letter from a hospital or medical professional, and these documents must be
   translated or in English. Proof of travel is also required.

   If you have a customer with a life or death emergency who cannot travel to a passport agency,
   please contact the National Courier Liaison at NationalCourierLiaison@state.gov for assistance.




                             FTC Exhibit E - State Department Notice to Courier Agencies
                                                         1
